         Case 1:21-cv-00947-JPC Document 44 Filed 07/02/21 Page 1 of 1




                         Ricotta & Marks, P.C.
                                Attorneys at Law
                          31-10 37th Avenue, Suite 401
                      Long Island City, New York 11101
              Telephone: (347) 464-8694; Facsimile: (800) 483-4508
                    www.QueensEmploymentAttorney.com


                                                            July 2, 2021
Via ECF
Judge John P. Cronan
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

       Re:     Rangel v. ABC Mart Inc. (D/B/A/ ABC Mart), et al.
               Docket No.: 21-CV-00947 (JPC)

Dear Judge Cronan:

         This Firm represents the Defendants in the above-referenced matter. We write, after
conferring with opposing counsel, and with their consent, to request an adjournment of the initial
conference in this matter, currently scheduled for July 14, 2021. The undersigned is scheduled to
start a trial on July 13, 2021 in the Eastern District, Docket Number 17-CV-3187(NGG)(RER),
before Judge Garaufis. Additionally, the parties in the matter before the Court have a mediation
scheduled for August 13, 2021. Accordingly, it is respectfully requested that the Court adjourn
the conference for a date after August 13, 2021, that is convenient for the Court due to my
scheduling conflict and to allow the parties an opportunity to resolve this matter in mediation.

       This is the first request for the relief sought. Thank you for Your Honor’s time and
consideration of this request.




 Defendants' request is granted. The Initial Pretrial    Respectfully submitted,
 Conference scheduled for July 14, 2021 at 10:30 a.m. is
 adjourned to August 26, 2021, at 10:00 a.m.             RICOTTA & MARKS, P.C.

                                                            ______________/s______________
                                                                     Matthew Marks
 SO ORDERED.
 Date: July 3, 2021
 New York, New York
                            _______________________
                               JOHN P. CRONAN
                            United States District Judge
